Citation Nr: 1011208	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-03 442A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to service-connected posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1969 to February 1971.  Service in the Republic of 
Vietnam and award of the Purple Heart Medal are indicated by 
the evidence of record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a  January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Although an April 2008 supplemental 
statement of the case also addressed the issues of 
entitlement to higher ratings for PTSD and the residuals of a 
shrapnel wound to the right lower leg with retained foreign 
body and scar, the Veteran did not perfect an appeal as to 
these matters.  In fact, in his February 2008 VA Form 9 he 
specifically stated he was only appealing the issue of 
entitlement to service connection for headaches.  The RO did 
not certify these additional issues for appellate review and 
the Board has no present jurisdiction over the claims.

The issue of entitlement to an increased rating for the 
residuals of a shrapnel wound to the right lower leg with 
retained foreign body and scar has been raised by the record 
in a February 2010 informal hearing presentation, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the Veteran was 
provided VCAA notice by correspondence dated in March 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the Veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

For reasons expressed immediately below, the Board finds that 
the issue of entitlement to service connection for headaches, 
to include as secondary to service-connected PTSD, must be 
remanded for additional evidentiary development.

In this case, the Veteran contends that he has a chronic 
headache disorder as a result of active service, to include 
as due to PTSD or a traumatic brain injury.  Statements in 
support of the claim provided by his service representatives 
asserted that his headaches could have been caused by the 
concussive effects sustained by the combat-related explosion 
which resulted in his shrapnel wound to the right lower leg.  
The medical evidence of record includes a March 2006 report 
by G.J.S., D.O., which indicated that the Veteran had 
nightmares and headaches from his service time.  Although VA 
examiners in November 2006 and March 2008 offered opinions as 
to the possible relationship between headaches and PTSD, they 
did not address whether the headaches were otherwise related 
to military service.  

A review of the record also indicates the Veteran was awarded 
Social Security Administration (SSA) disability benefits in 
August 2008.  A copy of the Veteran's SSA disability 
determination and the medical records associated with that 
claim should be obtained for an adequate determination of the 
issue on appeal.  SSA decisions are not controlling for VA 
purposes, but they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist in 
gathering such records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-372 (1992).  Where SSA disability benefits have 
been granted, a remand to obtain SSA records is required.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(stating that "the possibility that the SSA records could 
contain relevant evidence . . . cannot be foreclosed absent a 
review of those records.").  Therefore, the Board finds that 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:

1.	The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who have 
treated him pertinent to the issue on 
appeal.  After the Veteran has signed 
the appropriate releases, all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.	Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration 
disability benefit claim, as well as, 
all associated medical records.  

3.	The Veteran should be scheduled for a 
VA neurological disorders examination 
for an opinion whether there is at 
least a 50 percent probability or 
greater (at least as likely as not) 
that he has a chronic headache disorder 
as a result of active service, to 
include as a residual of PTSD or a 
traumatic brain injury.  The 
examination must be conducted following 
the protocol in any applicable VA 
disability examination work sheet.

All indicated tests and studies are to be 
performed, and a comprehensive 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  An 
explanation should be provided if 
additional tests or studies are not 
considered to be necessary.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.	The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications, including 
the address where the notice was sent, 
should be associated with the claims 
folder.  The Veteran is to be advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse effects on his claim.

5.	After undertaking any additional 
development deemed by it to be 
appropriate, RO/AMC should then 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


